 
 
I 
108th CONGRESS 2d Session 
H. R. 4940 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Gillmor (for himself, Mr. Dingell, Mr. Greenwood, Mr. Rogers of Michigan, Mr. Stupak, Mr. Upton, Mr. Hall, Mr. Stearns, Mr. Pickering, Mr. Tauzin, Mr. Terry, Mr. Radanovich, Mr. Pitts, Mr. Deal of Georgia, Mrs. Cubin, Mrs. Miller of Michigan, Mr. Oxley, Mr. Buyer, Mr. Bilirakis, Mr. Kildee, Mr. Sullivan, Mr. Green of Texas, Mr. Brown of Ohio, Mr. Strickland, Mr. Levin, and Mr. Issa) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Solid Waste Disposal Act to authorize local governments and Governors to restrict receipt of out-of-State and foreign municipal solid waste, to direct the Administrator of the Environmental Protection Agency to carry out certain authorities under an agreement with Canada respecting the importation of municipal solid waste, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Municipal Solid Waste Responsibility Act of 2004.  
2.Interstate and international transportation and disposal of municipal solid waste 
(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding after section 4010 the following new sections: 
 
4011.Interstate transportation and disposal of municipal solid waste 
(a)Restriction on receipt of out-of-State waste 
(1)In general 
(A)AuthorizationA landfill or incinerator in a State may not receive for disposal or incineration any out-of-State municipal solid waste unless the owner or operator of such landfill or incinerator obtains explicit authorization (as part of a host community agreement) from the affected local government to receive the waste. 
(B)Requirements for authorizationAn authorization granted pursuant to subparagraph (A) shall— 
(i)be granted by formal action at a meeting; 
(ii)be recorded in writing in the official record of the meeting; and 
(iii)remain in effect according to its terms. 
(C)Discretionary terms and conditionsAn authorization granted pursuant to subparagraph (A) may specify terms and conditions, including an amount of out-of-State waste that an owner or operator may receive and the duration of the authorization. 
(D)NotificationPromptly, but not later than 90 days after an authorization is granted, the affected local government shall notify the Governor, contiguous local governments, and any contiguous Indian tribes of an authorization granted under this subsection. 
(2)InformationPrior to seeking an authorization to receive out-of-State municipal solid waste pursuant to this subsection, the owner or operator of the facility seeking such authorization shall provide (and make readily available to the Governor, each contiguous local government and Indian tribe, and any other interested person for inspection and copying) the following information: 
(A)A brief description of the facility, including, with respect to both the facility and any planned expansion of the facility, the size and ultimate waste capacity of the facility, and the anticipated monthly and yearly quantities (expressed in terms of volume) of waste to be handled. 
(B)A map of the facility site indicating location in relation to the local road system and topography and hydrogeological features. The map shall indicate any buffer zones to be acquired by the owner or operator as well as all facility units. 
(C)A description of the then current environmental characteristics of the site, a description of ground water use in the area (including identification of private wells and public drinking water sources), and a discussion of alterations that may be necessitated by, or occur as a result of, the facility. 
(D)A description of environmental controls typically required to be used on the site (pursuant to permit requirements), including run on or run off management (or both), air pollution control devices, source separation procedures (if any), methane monitoring and control, landfill covers, liners or leachate collection systems, and monitoring programs. In addition, the description shall include a description of any waste residuals generated by the facility, including leachate or ash, and the planned management of the residuals. 
(E)A description of site access controls to be employed, and roadway improvements to be made, by the owner or operator, and an estimate of the timing and extent of increased local truck traffic. 
(F)A list of all required Federal, State, and local permits. 
(G)Estimates of the personnel requirements of the facility, including information regarding the probable skill and education levels required for jobs at the facility. To the extent practicable, the information shall distinguish between employment statistics for preoperational and postoperational levels. 
(H)Any information that is required by State or Federal law to be provided with respect to any violations of environmental laws (including regulations) by the owner, the operator, and any subsidiary of the owner or operator, the disposition of enforcement proceedings taken with respect to the violations, and corrective action and rehabilitation measures taken as a result of the proceedings. 
(I)Any information that is required by State or Federal law to be provided with respect to gifts and contributions made by the owner or operator. 
(J)Any information that is required by State or Federal law to be provided with respect to compliance by the owner or operator with the State solid waste management plan. 
(3)NotificationPrior to taking formal action with respect to granting authorization to receive out-of-State municipal solid waste pursuant to this subsection, an affected local government shall— 
(A)notify the Governor, contiguous local governments, and any contiguous Indian tribes; 
(B)publish notice of the action in a newspaper of general circulation at least 30 days before holding a hearing and again at least 15 days before holding the hearing, except where State law provides for an alternate form of public notification; and 
(C)provide an opportunity for public comment in accordance with State law, including at least 1 public hearing. 
(b)Authorization not required for certain facilities 
(1)In generalA landfill or incinerator may receive for disposal or incineration out-of-State municipal solid waste in the absence of an authorization under subsection (a) if each of the following requirements are met: 
(A)The owner or operator provides either of the following to the Governor of the State in which the landfill or incinerator is located and to the affected local government: 
(i)Information establishing that, before the date of enactment of this section, the owner or operator of the landfill or incinerator has entered into a host community agreement or received a State permit specifically authorizing the owner or operator to accept, at the landfill or incinerator, out-of-State municipal solid waste. This clause shall be effective only if the owner or operator complies with all of the terms and conditions of the host community agreement or permit and, in the case of a permit, notifies the affected local government of the permit, as soon as practicable but not later than 90 days after the date of enactment of this section. 
(ii)Information establishing that during 1993 the landfill or incinerator received shipments of out-of-State municipal solid waste. Such information shall be in such documented form as will result in criminal penalties under State law in case of false or misleading information. Such information shall include information about the date of shipment, place of origin of the waste, and the type of waste. 
(B)In the case of a landfill or incinerator in operation on the date of enactment of this section, the landfill or incinerator must be in compliance as of such date with applicable Federal and State environmental laws (including regulations), including, in the case of landfills, applicable laws and regulations relating to design and location standards, leachate collection, ground water monitoring, and financial assurance for closure and post-closure care and corrective action. 
(2)Amount received under paragraph (1)(A)(ii) 
(A)States not exercising ratchet authority under subsection (c)(5) 
(i)Facilities coveredThis subparagraph shall cover only landfills and incinerators in States which do not establish a limit on out-of-State municipal solid waste under subsection (c)(5). 
(ii)Waste under contractFor any landfill or incinerator covered by this subparagraph and authorized to receive out-of-State municipal solid waste pursuant to paragraph (1), if out-of-State municipal solid waste was received at such landfill or incinerator during 1993 under a contract, paragraph (1)(A)(ii) shall apply to the amount of out-of-State municipal solid waste specified in the contract for the longer of the following periods: 
(I)The life of the later of the contract in effect in 1993 or any subsequent contract in effect as of the date of enactment of this section. 
(II)The period ending 6 years after the date of enactment of this section.For purposes of subclause (I), the term life of the contract shall not include any renewal, novation, or other extension thereof (as determined under State law). 
(iii)Spot wasteFor a landfill or incinerator covered by this subparagraph and authorized to receive out-of-State municipal solid waste pursuant to paragraph (1), if out-of-State municipal solid waste was received at such landfill or incinerator during 1993 in the absence of a contract, paragraph (1)(A)(ii) shall apply to the receipt of out-of-State municipal solid waste for a period ending 3 years after the date of enactment of this section. 
(iv)Contract and spot wasteFor any landfill or incinerator covered by this subparagraph and authorized to receive out-of-State municipal solid waste pursuant to paragraph (1), if out-of-State municipal solid waste was received at such landfill or incinerator during 1993 both under a contract and otherwise, clause (ii) shall apply with respect to the waste received under the contract and clause (iii) shall apply to the other municipal solid waste received at the landfill or incinerator. 
(B)States exercising ratchet authority under subsection (c)(5) 
(i)Facilities coveredThis subparagraph shall cover only landfills and incinerators in States which establish a limit on out-of-State municipal solid waste under subsection (c)(5). 
(ii)Waste under contractFor any landfill or incinerator covered by this subparagraph and authorized to receive out-of-State municipal solid waste pursuant to paragraph (1), if out-of-State municipal solid waste was received at such landfill or incinerator during 1993 under a contract, paragraph (1)(A)(ii) shall apply to the amount of out-of-State municipal solid waste specified in the contract for the longer of the following periods: 
(I)The life of the later of the contract in effect in 1993 or any subsequent contract in effect as of the date of enactment of this section. 
(II)The period ending January 1, 2007.For purposes of subclause (I), the term life of the contract shall not include any renewal, novation, or other extension thereof (as determined under State law). 
(iii)Spot wasteFor a landfill or incinerator covered by this subparagraph and authorized to receive out-of-State municipal solid waste pursuant to paragraph (1), if out-of-State municipal solid waste was received at such landfill or incinerator during 1993 in the absence of a contract, paragraph (1)(A)(ii) shall apply to the receipt of out-of-State municipal solid waste for a period ending January 1, 2007. 
(iv)Contract and spot wasteFor any landfill or incinerator covered by this subparagraph and authorized to receive out-of-State municipal solid waste pursuant to paragraph (1), if out-of-State municipal solid waste was received at such landfill or incinerator during 1993 both under a contract and otherwise, clause (ii) shall apply with respect to the waste received under the contract and clause (iii) shall apply to the other municipal solid waste received at the landfill or incinerator. 
(3)Availability of documentationThe owner or operator of a landfill or incinerator which is exempt under paragraph (1) of this subsection from the requirements of subsection (a) shall provide to the State and affected local government, and make available for inspection by the public in the affected local community, a copy of the host community agreement or other documentation required under paragraph (1). The owner or operator may omit any proprietary information contained in the contracts, but shall ensure that at least the following information is apparent: the volume of out-of-State municipal solid waste to be received, the source of the waste, and the duration of the contract. 
(4)Denied or revoked permitsA landfill or incinerator may not receive for disposal or incineration out-of-State municipal solid waste in the absence of a host community agreement if the operating permit or license for the landfill or incinerator (or renewal thereof) was denied or revoked by the appropriate State agency before the date of enactment of this section unless such permit or license (or renewal) has been reinstated as of such date of enactment. 
(5)Waste within bi-State metropolitan statistical areasThe owner or operator of a landfill or incinerator in a State may receive out-of-State municipal solid waste without obtaining authorization under subsection (a) from the affected local government if the out-of-State waste is generated within, and the landfill or incinerator is located within, the same bi-State level A metropolitan statistical area (as defined by the Office of Management and Budget and as listed by the Office of Management and Budget as of the date of enactment of this section) which contains two contiguous major cities each of which is in a different State. 
(c)Authority of state to restrict out-of-state municipal solid waste 
(1)Limitations on amount of waste received 
(A)Limit for all facilities in the stateA State may limit the amount of out-of-State municipal solid waste received annually for disposal at each landfill or incinerator in the State to the limitation amount described in paragraph (2), except as provided in this subsection. No such limit may conflict— 
(i)with provisions of a permit specifically authorizing the owner or operator to accept, at the facility, out-of-State municipal solid waste; or 
(ii)with a host community agreement entered into between the owner or operator of any such landfill or incinerator and the affected local government. 
(B)ConflictA limit referred to in subparagraph (A) shall be treated as conflicting with a permit or host community agreement if— 
(i)the permit or host community agreement establishes a higher limit; or 
(ii)the permit or host community agreement does not establish any limit,on the amount of out-of-State municipal solid waste which may be received annually at the facility. 
(C)Limit for particular facilitiesAt the request of an affected local government that has not executed a host community agreement, the State may limit the amount of out-of-State municipal solid waste received annually for disposal at a particular landfill or incinerator to the limitation amount described in paragraph (2). No such limit may conflict with provisions of a permit specifically authorizing the owner or operator to accept, at the facility, out-of-State municipal solid waste. 
(D)Effect on other lawsNothing in this subsection shall be interpreted or construed to have any effect on any State law relating to contracts. 
(2)Limitation amountFor any landfill or incinerator that commenced receiving documented out-of-State municipal solid waste before the date of enactment of this section, the limitation amount referred to in paragraph (1) for any year shall be equal to the amount of out-of-State municipal solid waste received for disposal at the landfill or incinerator concerned during calendar year 1993. The documentation referred to in this paragraph shall be such as would result in criminal penalties in case of false or misleading information. Such documentation shall include the amount of waste received, place of origin, including the identity of the generator, date of shipment, and type of waste. 
(3)Other limitation amount 
(A)Except as provided in subparagraph (B), the limitation amount referred to in paragraph (1) shall be zero for a landfill or incinerator authorized to receive out-of-State municipal solid waste solely by reason of receipt in calendar year 1993 of municipal solid waste that was not received under a contract, permit, or host community agreement. 
(B)The limitation amount of zero referred to in subparagraph (A) shall not be applicable to receipt of any out-of-State municipal solid waste by the landfill or incinerator if the owner or operator, on the date of enactment of this section, owned the land on which the facility that received such waste is located. 
(4)No discriminationIn establishing a limitation under this subsection, a State shall act in a consistent manner that does not discriminate against any shipments of out-of-State municipal solid waste on the basis of State of origin. 
(5)Additional limit for municipal waste 
(A)Any State that imported more than 750,000 tons of out-of-State municipal solid waste in 1993 (in this paragraph referred to as an importing State) may establish a limit under this paragraph on the amount of out-of-State municipal solid waste received pursuant to the authority of subsection (b)(1) for disposal at landfills and incinerators in the importing State. A limit under this paragraph may be in addition to, or in lieu of, any other limit imposed under this subsection. A limit under this paragraph may be imposed only if each of the following requirements are met: 
(i)The limit shall not conflict (within the meaning of paragraph (1)(B)) with any permit or host community agreement authorizing the receipt of out-of-State municipal solid waste. 
(ii)The importing State shall notify the Governor of the exporting State or States of the proposed limit at least 12 months before imposition of the limit. 
(iii)The importing State shall notify the Governor of the exporting State or States of the proposed limit at least 90 days before enforcement of the limit. 
(iv)The percentage reduction in the amount of out-of-State municipal solid waste which is received at each facility in the importing State at which a limit may be established under this paragraph shall be uniform for all such facilities. 
(B)The limit established under this paragraph shall be a percentage of the amount of out-of-State municipal solid waste generated in the exporting State during calendar year 1993 and received at facilities in the importing State in which a limit is established under this paragraph. For any calendar year after 2003, the percentage shall be as specified in the following table: 


Calendar year:Applicable 
percentage:

200485
200575
200665
200755
2008 and thereafter50. 
(d)Needs determinationAny comprehensive solid waste management plan approved under Federal or State law and any implementation of such plan through the State permitting process may take into account local and regional needs for solid waste disposal capacity. An affected local government may make a determination that there is no local or regional need for a new landfill or incinerator or major modification to an existing facility in the area under the jurisdiction of the affected local government. Such determination shall be based on a finding that the proposed facility does not have a host community agreement or is inconsistent with the capacity needs established in the comprehensive solid waste management plan adopted by the affected local government pursuant to State law. No comprehensive solid waste management plan may expressly prohibit the importation of municipal solid waste from out of State. 
(e)Implementation and enforcementAny State may adopt such laws and regulations, not inconsistent with this section, as are necessary to implement and enforce this section, including provisions for penalties. 
(f)Effect on Interstate commerceNo State limitation established as provided in subsection (c), no State planning and permitting process referred to in subsection (d), and no State law or regulation referred to in subsection (e) shall be considered to impose an undue burden on interstate commerce or to otherwise impair, restrain, or discriminate against interstate commerce. 
(g)Annual state reportEach year the owner or operator of each landfill or incinerator receiving out-of-State municipal solid waste shall submit to the Governor of the State in which the landfill or incinerator is located information specifying the amount of out-of-State municipal solid waste received for disposal during the preceding year. Each year each such State shall publish and make available to the public a report containing information on the amount of out-of-State municipal solid waste received for disposal in the State during the preceding year. 
(h)DefinitionsFor purposes of this section: 
(1)Affected local government 
(A)For any landfill or incinerator, the term affected local government means— 
(i)the public body authorized by State law to plan for the management of municipal solid waste, a majority of the members of which are elected officials, for the area in which the landfill or incinerator is located or proposed to be located; or 
(ii)if there is no such body created by State law, the elected officials of the city, town, township, borough, county, or parish exercising primary responsibility for the use of land on which the facility is located or proposed to be located.No host community agreement that is entered into by the elected officials described in clause (ii) may be overturned by an act of a public body described in clause (i) if such body is created by State law after the execution of such host community agreement. 
(B)Two or more Governors of adjoining States may use the authority provided in section 1005(b) to enter into an agreement under which contiguous units of local government located in each of the adjoining States may act jointly as the affected local government for purposes of providing authorization for municipal solid waste generated in the jurisdiction of one of such units of local government and received for disposal or incineration in another. 
(2)Host community agreementThe term host community agreement means a written, legally binding agreement, lawfully entered into between an owner or operator of a landfill or incinerator and an affected local government that specifically authorizes the landfill or incinerator to receive out-of-State municipal solid waste. 
(3)Municipal solid waste 
(A)Waste includedExcept as provided in subparagraph (B), the term municipal solid waste means— 
(i)all waste materials discarded for disposal by households, including single and multifamily residences, and hotels and motels; and 
(ii)all waste materials discarded for disposal that were generated by commercial, institutional, municipal, and industrial sources, to the extent such materials— 
(I)are essentially the same as materials described in clause (i); and 
(II)were collected and disposed of with other municipal solid waste described in clause (i) or subclause (I) of this clause as part of normal municipal solid waste collection services, except that this subclause does not apply to hazardous materials other than hazardous materials that, pursuant to regulations issued under section 3001(d), are not subject to regulation under subtitle C. Examples of municipal solid waste include food and yard waste, paper, clothing, appliances, consumer product packaging, disposable diapers, office supplies, cosmetics, glass and metal food containers, and household hazardous waste. Such term shall include debris resulting from construction, remodeling, repair, or demolition of structures. 
(B)Waste not includedThe term municipal solid waste does not include any of the following: 
(i)Any solid waste identified or listed as a hazardous waste under section 3001, except for household hazardous waste. 
(ii)Any solid waste, including contaminated soil and debris, resulting from— 
(I)a response action taken under section 104 or 106 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604 or 9606); 
(II)a response action taken under a State law with authorities comparable to the authorities of such section 104 or 106; or 
(III)a corrective action taken under this Act. 
(iii)Recyclable materials that have been separated, at the source of the waste, from waste otherwise destined for disposal or that have been managed separately from waste destined for disposal. 
(iv)Scrap rubber to be used as a fuel source. 
(v)Materials and products returned from a dispenser or distributor to the manufacturer or an agent of the manufacturer for credit, evaluation, and possible reuse. 
(vi)Any solid waste that is— 
(I)generated by an industrial facility; and 
(II)transported for the purpose of treatment, storage, or disposal to a facility or unit thereof that is owned or operated by the generator of the waste, located on property owned by the generator or a company with which the generator is affiliated, or the capacity of which is contractually dedicated exclusively to a specific generator, so long as the disposal area complies with local and State land use and zoning regulations applicable to the disposal site. 
(vii)Any medical waste that is segregated from or not mixed with solid waste. 
(viii)Sewage sludge and residuals from any sewage treatment plant. 
(ix)Combustion ash generated by resource recovery facilities or municipal incinerators, or waste from manufacturing or processing (including pollution control) operations not essentially the same as waste normally generated by households. 
(4)Out-of-state municipal solid wasteThe term out-of-State municipal solid waste, means, with respect to any State, municipal solid waste generated outside of the State. The term also includes municipal solid waste generated outside of the United States. 
(5)Specific authorizationThe term specifically authorizes refers to an explicit authorization, contained in a host community agreement or permit, to import waste from outside the State. Such authorization may include a reference to a fixed radius surrounding the landfill or incinerator which includes an area outside the State or a reference to any place of origin, reference to specific places outside the State, or use of such phrases as regardless of origin or outside the State. The language for such authorization may vary as long as it clearly and affirmatively states the approval or consent of the affected local government or State for receipt of municipal solid waste from sources or locations outside the State from which the owner or operator of a landfill or incinerator proposes to import it. The authorization shall not include general references to the receipt of waste outside the jurisdiction of the affected local government. 
(i)Cost recovery surcharge 
(1)AuthorityA State may impose and collect a cost recovery surcharge on the combustion or disposal in a landfill or incinerator of out-of-State municipal solid waste in such State. 
(2)LimitationDuring the period beginning on the date of enactment of this section and ending on December 31, 2006, a State may not impose or collect a cost recovery surcharge from a facility on any out-of-State municipal solid waste that meets both of the following conditions: 
(A)The waste is being received at the facility under one or more contracts entered into before the date of enactment of this section. 
(B)The amount of waste being received in a calendar year under the contract or contracts does not exceed the amount of waste received at the facility during calendar year 2003. 
(3)Amount of surchargeThe amount of the cost recovery surcharge may be no greater than the amount necessary to recover those costs determined in conformance with paragraph (5) and in no event may exceed $2 per ton of waste. 
(4)Use of surcharge collectedAll cost recovery surcharges collected by a State shall be used to fund those solid waste management programs administered by the State or its political subdivisions that incur costs for which the surcharge is collected. 
(5)Conditions 
(A)Subject to subparagraphs (B) and (C), a State may impose and collect a cost recovery surcharge on the combustion or disposal within the State of out-of-State municipal solid waste if— 
(i)the State demonstrates a cost to the State arising from the combustion or disposal within the State of a volume of municipal solid waste from a source outside the State; 
(ii)the surcharge is based on those costs to the State demonstrated under clause (i) that, if not paid for through the surcharge, would otherwise have to be paid or subsidized by the State; and 
(iii)the surcharge is compensatory and is not discriminatory. 
(B)In no event shall a cost recovery surcharge be imposed by a State to the extent that the cost for which recovery is sought is otherwise recovered by any other fee or tax assessed against the generation, transportation, treatment, combustion, or disposal of solid waste. 
(C)The grant of a subsidy by a State with respect to entities disposing of waste generated within the State does not constitute discrimination for purposes of subparagraph (A)(iii). 
(6)Burden of proofIn any proceeding in which a State invokes this subsection to justify a cost recovery surcharge on the combustion or disposal within the State of out-of-State municipal solid waste, the State shall bear the burden of establishing that the cost recovery surcharge satisfies the conditions set forth in paragraph (5). 
4012.International transportation and disposal of municipal solid waste 
(a)AuthorityConsistent with section 4011, a State may enact a law or laws imposing limitations (including a prohibition) on the receipt and disposal of foreign municipal solid waste. 
(b)Effect on Interstate and foreign commerceNo State action taken as authorized by this section shall be considered to impose an undue burden on interstate and foreign commerce or to otherwise impair, restrain, or discriminate against interstate and foreign commerce. 
(c)DefinitionsFor purposes of this section: 
(1)Foreign municipal solid wasteThe term foreign municipal solid waste means municipal solid waste generated outside of the United States. 
(2)Municipal solid wasteThe term municipal solid waste has the meaning given that term in section 4011.   
4013.Canadian transboundary movement of municipal solid waste 
(a)ProhibitionNo person shall import, transport, or export municipal solid waste for final disposal or for incineration in violation of the Agreement Between the Government of the United States of America and the Government of Canada Concerning the Transboundary Movement of Hazardous Waste, or any regulations issued to implement and enforce such agreement. 
(b)Administrator’s authorityThe Administrator shall perform the functions of the Designated Authority of the United States with respect to the importation and exportation of municipal solid waste under the agreement described in subsection (a). Upon the enactment of this section, the Administrator shall implement and enforce the notice and consent provisions of such agreement, as well as the other provisions thereof. In considering whether to consent to the importation of municipal solid waste under article 3(c) of such agreement, the Administrator shall— 
(1)give substantial weight to the views of the State or States into which the municipal solid waste is to be imported, and consider the views of the local government with jurisdiction over the location where the waste is to be disposed; and 
(2)consider the impact of the importation on— 
(A)continued public support for and adherence to State and local recycling programs; 
(B)landfill capacity as provided in comprehensive waste management plans; 
(C)air emissions from increased vehicular traffic; 
(D)road deterioration from increased vehicular traffic; and 
(E)public health and the environment.  
(c)Compliance orders 
(1)Whenever on the basis of any information the Administrator determines that any person has violated or is in violation of this section, the Administrator may issue an order assessing a civil penalty for any past or current violation, requiring compliance immediately or within a specified time period, or both, or the Administrator may commence a civil action in the United States district court in the district in which the violation occurred for appropriate relief, including a temporary or permanent injunction. 
(2)Any order issued pursuant to this subsection shall state with reasonable specificity the nature of the violation. Any penalty assessed in the order shall not exceed $25,000 per day of noncompliance for each violation. In assessing such a penalty, the Administrator shall take into account the seriousness of the violation and any good faith efforts to comply with applicable requirements. 
(d)Public hearingAny order issued under this section shall become final unless, not later than 30 days after the order is served, the person or persons named therein request a public hearing. Upon such request the Administrator shall promptly conduct a public hearing. In connection with any proceeding under this section the Administrator may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books, and documents, and may promulgate rules for discovery procedures. 
(e)Violation of compliance ordersIf a violator fails to take corrective action within the time specified in a compliance order, the Administrator may assess a civil penalty of not more than $25,000 for each day of continued noncompliance with the order.. 
(b)Table of contents amendmentThe table of contents of the Solid Waste Disposal Act (42 U.S.C. prec. 6901) is amended by adding after the item relating to section 4010 the following new items: 
 
 
Sec. 4011. Interstate transportation and disposal of municipal solid waste 
Sec. 4012. International transportation and disposal of municipal solid waste 
Sec. 4013. Canadian transboundary movement of municipal solid waste. 
3.Treatment and reuse of agricultural wastesSubtitle H of the Solid Waste Disposal Act (42 U.S.C. 6981 et seq.) is amended— 
(1)in section 8005— 
(A)by striking and at the end of subsection (a)(9); 
(B)by striking the period at the end of subsection (a)(10) and inserting ; and;  
(C)by adding at the end of subsection (a) the following: 
 
(11)the benefits of alternatives to open field disposal of agricultural solid wastes (including biomass).  If a municipality or an intermunicipality contains 3,000,000 or more people, the Administrator shall work with that State and its municipal and intermunicipal pollution control agencies and the agricultural waste generators in those States to address pollution reduction or public health needs, where new treatment and disposal options referred to in paragraph (11) will reduce risks to public health, improve environmental quality, and conserve landfill capacity, demonstrate the value of alternatives to agricultural solid waste disposal, and develop commercially feasible, environmentally beneficial alternatives and make those methods and means known. For purposes of the preceding sentence and paragraph (11) only, agricultural wastes shall not include urban and forest wood products, and shall include field and seed crop residues, including straws from rice and wheat, and fruit and nut crop residues, including orchard and vineyard pruning and removals.; and 
(D)by adding at the end the following new subsection: 
 
(d)DefinitionFor the purposes if this section, the term pollution control agency means—  
(1)a single State agency designated by the Governor of that State as the official State pollution control agency for purposes of this Act; 
(2)an agency established by two or more States and having substantial powers or duties pertaining to the prevention and control of pollution; 
(3)a city, county, or other local government health authority, or, in the case of any city, county, or other local government in which there is an agency other than the health authority charged with responsibility for enforcing ordinances or laws relating to the prevention and control of pollution, such other agency; 
(4)an agency of two or more municipalities located in the same State or in different States and having substantial powers or duties pertaining to the prevention and control of pollution; or 
(5)an agency of an Indian tribe responsible for pollution control.; and 
(2)in section 8007— 
(A)by inserting (a) before There are; and 
(B)by adding at the end the following: 
 
(b) 
(1)Notwithstanding the limitations provided in section 8006(f), the Administrator may implement a demonstration project relating to the subject described in section 8005(a)(11), pursuant to section 8005(b). 
(2)There are authorized to be appropriated for generators of diverted agricultural waste $6,000,000 to carry out the demonstration program described in paragraph (1). Such amounts shall be matched with non-Federal funding on a one-to-one basis.. 
 
